Order entered October 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00388-CR

                               CARL RAY WOOD, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F12-54553-Y

                                           ORDER
       The Court REINSTATES the appeal.

       On June 28, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel timely requested preparation of the record; (4) Sharon Hazlewood is the court reporter

who recorded the majority of the proceedings; (5) Ms. Hazlewood contacted the court reporter

who recorded a portion of the proceedings; and (6) Ms. Hazlewood requested twenty days from

the October 16, 2013 hearing to file the complete record.

       We ORDER Sharon Hazlewood, as official court reporter of the Criminal District Court

No. 7, to file the complete reporter’s record by NOVEMBER 12, 2013. Because the reporter’s
record is already five months overdue, no further extensions will be granted. If the reporter’s

record is not filed by the date specified, the Court will order that Sharon Hazlewood not sit as a

court reporter until the record is filed in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and to counsel for all parties.



                                                           /s/   LANA MYERS
                                                                 JUSTICE